Name: Regulation (EEC) No 609/72 of the Council of 23 March 1972 supplementing Regulation (EEC) No 1059/69 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 240 Official Journal of the European Communities No L 75/6 Official Journal of the European Communities 28.3.72 REGULATION (EEC) No 609/72 OF THE COUNCIL of 23 March 1972 supplementing Regulation (EEC) No 1059/69 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The following Article 9a shall be added to Regulation (EEC) No 1059/69 : 'Where, pursuant to a regulation on the common organization of a particular market, levies , charges or other measures are applied to exports of a basic product, the Commission may decide to apply appropriate measures with regard to certain goods the exportation of which, because of their high content of that basic product and the uses to which they may be put, is likely to hinder the achievement of the aims of the agricultural sector in question . . . The Commission shall adopt such measures after consulting the Member States and taking due account of the specific interests of the processing industries . Any measures adopted by the Commission shall be communicated without delay to the Council . The Council , acting by a qualified majority, may take a different decision within one month of the date of such communication.' Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 , 227 and 235 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament ; Whereas the world market situation may make it necessary to guarantee supplies for the Community by - applying measures under the common organization of the market to prevent the large-scale exportation of one or more of the basic products listed in Article 2 of Council Regulation (EEC) No 1059/69 1 of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products , as last amended by Regulation (EEC) No,2551/702 ; Whereas provision should be made for applying similar measures to certain goods covered by Regulation (EEC) No 1059/69 in the manufacture of which a considerable quantity of the basic products in question is used ; whereas , since it may be necessary to apply such measures urgently, the Commission should be made responsible for deciding on their application under certain conditions ; Article 2  This Regulation shall enter into force on the day following its publication in the Official journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 March 1972 . For the Council The President J. P. BUCHLER 1 OJ No L 141 , 12.6.1969 , p . 1 . 2 OJ No L 275 , 19.12.1970, p . 2 .